Citation Nr: 1404209	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the rating for service-connected bilateral hearing loss from 30 percent to 0 percent, effective June 1, 2011, was proper.  

2.  Entitlement to an increased disability rating in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The matter of the reduction in the assigned disability rating for the Veteran's service-connected bilateral hearing loss does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction stems from a VA examination conducted in connection with the Veteran's claim for an increased rating.  Therefore, the issue of entitlement to an increased rating is also listed on appeal.  In addition, as the Board restored the rating of 30 percent for the service-connected bilateral hearing loss, the increased rating issue has been reframed on the title page of this decision to reflect this action.  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran claimed entitlement to a TDIU.  The issue was adjudicated by a July 2010 rating decision.  The RO received a notice of disagreement from the Veteran and issued a Statement of the Case in February 2012.  The Veteran did not appeal.  Accordingly, the issue of entitlement to a TDIU is not before the Board.

The issue of entitlement to an increased rating in excess of 30 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2010 rating decision proposed to reduce the rating assigned to the service-connected bilateral hearing loss from 30 percent to 0 percent.  A March 2011 rating decision effectuated the reduction and reduced the rating assigned to the bilateral hearing loss to 0 percent, effective June 1, 2011.  

2.  The reduction in the 30 percent rating assigned to the service-connected bilateral hearing loss was not supported by evidence demonstrating improvement in the disability at the time of the reduction.


CONCLUSION OF LAW

The reduction of the rating for the service-connected bilateral hearing loss from 30 percent to 0 percent, effective June 1, 2011, was improper and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Legal Criteria - Reduction

With regard to rating reduction matters, where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

The RO satisfied these procedural requirements by scheduling the Veteran for a VA examination, which took place in April 2010.  Thereafter, it issued an October 2010 rating decision and notice letter, informing the Veteran of the proposed reduction.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  The March 2011 rating decision effectuated the reduction and assigned an effective date of June 1, 2011 for the 0 percent rating.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.

The issue remaining is whether the reduction was proper based upon the evidence of record.

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 30 percent rating had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. §§ 4.1, 4.2, 4.13.

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2013); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological examinations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of me.  38 C.F.R. § 4.85(f).

Analysis 

A May 2009 rating decision granted service connection for bilateral hearing loss and assigned a 30 percent rating, effective February 17, 2009.  Subsequently, the Veteran filed a claim for entitlement to an increased rating for bilateral hearing loss in March 2010.  On the basis of an April 2010 VA examination, the RO proposed to decrease the rating for bilateral hearing loss from 30 percent to 0 percent and effectuated the decrease in a March 2011 rating decision.  The Veteran was provided VA examinations in April 2012 and July 2012.  In an August 2012 rating decision, the RO increased the 0 percent rating to a 10 percent rating, effective July 2, 2012.   

The RO proposed the reduction on the basis of an April 2010 VA examination report.  The April 2010 VA examination report reflected significantly lower audiometric findings than the previous May 2009 VA examination report.  The May 2009 VA examination report shows an average puretone threshold of 68.75 decibels (dB) for the right ear and an average puretone threshold of 81.25 dB for the left ear, at the relevant frequencies.  In contrast, the April 2010 VA examination report revealed an average puretone threshold of 48.75 dB for the right ear and 66.25 dB for the left ear.  The April 2010 VA examination report also contained higher speech recognition scores.  The May 2009 VA examination report reflected a speech recognition score of 72 percent for the right ear and 60 percent for the left ear.  The April 2010 VA examination report showed a speech recognition score of 96 percent for the right ear and 68 percent for the left ear.  When the May 2009 VA examination results were applied to the schedular criteria, the Veteran's service-connected bilateral hearing loss warranted the assignment of a 30 percent rating.  In contrast, the April 2010 VA examination results warranted a noncompensable rating.  

However, the Veteran submitted a private audiological evaluation dated March 2010, only about one month prior to the April 2010 VA examination.  The private evaluation does not reflect that the Maryland CNC test was utilized to obtain the speech recognition scores; however, the evaluation contains an audiogram.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  The March 2010 audiogram reflects the following findings for the left ear: 65 dB at 1000 Hertz, 85 dB at 2000 Hertz, 100 dB at 3000 Hertz, and 105 dB at 4000 Hertz.  The findings for the right ear were: 55 dB at 1000 Hertz, 65 dB at 2000 Hertz, 80 dB at 3000 Hertz and 85 dB at 4000 Hertz.  The average puretone threshold for the left ear was approximately 88.75 dB and 71.25 dB for the right ear.  See 38 C.F.R. § 4.85(d).  When these results are compared to the April 2010 audiometric findings, there is a significant difference as the March 2010 findings reflect a more severe impairment.  In fact, the audiometric findings from the March 2010 private evaluation are more analogous to the audiometric findings of the May 2009 VA examination report.    

In light of the above, the Board finds that the reduction from 30 percent to 0 percent to be improper.  As explained above, in all rating reduction cases, the Board must consider the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual improvement to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id.  When compared to the May 2009 VA examination report, the April 2010 VA examination report findings suggested improvement of the Veteran's disability.  However, when considering the Veteran's statements, the history of his disability, and the March 2010 audiometric findings that were more analogous to that of the May 2009 audiometric findings, the record does not indicate actual improvement to warrant a rating reduction.  The Board emphasizes that medical evidence after the reduction can be considered, but after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations promulgated by the Secretary.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992), citing Bentley v. Derwinski, 1 Vet. App. 28 (1990).  In resolving any doubt in favor of the Veteran, the 30 percent rating for the service-connected bilateral hearing loss is restored, effective June 1, 2011.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Of final note, the Board's decision to restore the 30 percent rating for the Veteran's bilateral hearing loss does not preclude the RO from once again initiating action to reduce the Veteran's rating after properly following all necessary procedures for the reduction of benefits as set forth under 38 C.F.R. §§ 3.105(e), (i); 3.344 (2013).    



ORDER

The reduction of the disability rating for the service-connected bilateral hearing loss from 30 percent to a 0 percent disability rating was improper, and the 30 percent disability rating is restored, effective June 1, 2011.


REMAND

In an attachment to his VA Form 9, the Veteran reported that he visited the audio clinic at the Leavenworth VA Medical Center in August 2012.  The most recent VA treatment records are dated in July 2012 and were associated with the claims file prior to the Veteran's reported treatment.  As the Veteran has identified relevant VA treatment that is not of record, the Board must remand to obtain the identified records.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Further, the July 2012 VA examiner indicated review of records from the Topeka VAMC dated December 11, 2012.  It is unclear as to what records the examiner was referring to as any records from December 2012 would not have been available for review at that time.  The claims file contains records from the Leavenworth VAMC, but records from the Topeka VAMC are not associated with the claims file.  As a result, all records from the Topeka VAMC must be requested on remand.  Id.  

Finally, in his VA Form 9, the Veteran generally stated that his hearing has worsened to the point that he cannot hear anything from his left ear.  He stated that he hears fairly well out of his right ear.  The most recent VA examination report reflects that the Veteran's left ear hearing is assigned Level XI, the highest level of impairment.  See 38 C.F.R. § 4.85.  The Veteran stated that he hears fairly well out of his right ear.  The Board finds that a remand for a new VA examination is not appropriate as the evidence reflects that the Veteran is already assigned the highest level of impairment for his left ear and he has not asserted that his right ear hearing has worsened since his last VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the Leavenworth VAMC/VA Eastern Kansas Health Care System, to include associated outpatient clinics, from July 2012 to the present.  

Obtain all records from the Topeka VAMC/VA Eastern Kansas Health Care System, to include associated outpatient clinics.  

All attempts to obtain the records must be documented in the claims file.

2.  After completing any other development deemed necessary, readjudicate the issue on appeal, to include consideration as to whether the Veteran's case should be referred for extra-schedular consideration.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


